Citation Nr: 0027278	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  96-16 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an initial rating higher than 30 percent 
for a bipolar disorder.

3.  Entitlement to an initial rating higher than 20 percent 
for multiple joint pain.

4.  Entitlement to an initial rating higher than 10 percent 
for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and N. H.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
November 1963, and from November 1990 to July 1991.  He had 
service in the Persian Gulf Theater of Operations from 
February 1991 to June 1991.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of February 1992 and later by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Wichita, Kansas; Louisville, Kentucky; and Lincoln Nebraska.  
In May 1999, the Board decided several issues, and remanded 
other issues for further development.  The case is currently 
under the jurisdiction of the Wichita, Kansas, RO.

The Board notes that the appeals for higher evaluations arise 
from the initial rating decisions which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.

The Board has found that additional development is warranted 
with respect to the 

claim for a higher rating for a bipolar disorder.  
Accordingly, that issue is addressed in the Remand section 
which is located that the end of this decision.  


FINDINGS OF FACT

1.  The veteran has recounted a history of exposure to 
stressors in service and has been diagnosed as having post-
traumatic stress disorder which is related to those 
stressors.

2.  The multiple joint pain has not resulted in symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  The disorder also does result in limitation of motion 
of the affected joints confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

3.  The hiatal hernia is productive of epigastric distress 
and regurgitation, but is not productive of dysphagia and 
pyrosis, accompanied by substernal or arm or shoulder pain, 
nor is the disorder productive of considerable impairment of 
health.

4.  The evaluation of the veteran's claims does not involve a 
question of medical complexity or controversy.


CONCLUSIONS OF LAW

1.  The claim for service connection for post-traumatic 
stress disorder is well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for an initial rating higher than 20 percent 
for multiple joint pain are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5002 
(1999).

3.  The criteria for an initial disability rating higher than 
10 percent for a hiatal hernia are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115, Diagnostic Code 
7346 (1999).

4.  A medical opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. § 7109 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied, 524 U.S. 940 (1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that, under 38 U.S.C. § 5107(a), VA has a duty to assist 
only those claimants who have established well grounded 
(i.e., plausible) claims.  More recently, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded. See Morton v. 
West, 12 Vet. App. 477, 485 (1999). 

I.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in 

or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991).  A claim for service connection for post-
traumatic stress disorder is well grounded if a claimant has 
submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability.  
See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

After reviewing the relevant evidence, the Board finds that 
the veteran's claim for service connection for post-traumatic 
stress disorder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he is found to have 
presented a claim which is plausible, in that he has 
recounted a history of exposure to stressors in service and 
has been diagnosed as having PTSD based on those stressors.  
See Cohen v. Brown, 10 Vet. App. at 137; see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this regard, the 
Board notes that the veteran testified at a hearing held at 
the RO in April 2000 that he was exposed to stressors while 
in the Persian Gulf.  He recounted an incident in which 
servicemen who had been injured by a missile explosion were 
brought to the area where he was assigned because it was 
mistakenly thought to be a hospital.  

Several VA medical treatment records show that the diagnoses 
included post-traumatic stress disorder.  For example, a VA 
hospital summary dated in June 1998 shows that the diagnoses 
included post-traumatic stress disorder, chronic.  Although a 
more recent VA psychiatric examination report dated in June 
1999 shows that the examiner concluded that the veteran does 
not have sufficient symptoms to warrant a diagnosis of post-
traumatic stress disorder, only the evidence which is 
favorable to a claim may be considered when determining 
whether the claim is well grounded.  Accordingly, the Board 
concludes that the claim for service connection for post-
traumatic stress disorder is well-grounded.  The Board 
further finds, however, that additional development of 
evidence is required prior to adjudication of that claim on 
the merits.  Therefore, the claim is the subject of the 
remand order located at the end of this decision.





II.  Entitlement To An Initial Rating Higher Than
 20 Percent For Multiple Joint Pain.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for higher initial 
ratings are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has had a personal hearing.  The Board does 
not know of any additional relevant evidence which is 
available.  

The Board has noted that the veteran's previous 
representative, an attorney, made several arguments which are 
to the effect that additional development of evidence is 
needed.  The veteran's attorney also requested an 
advisory/independent medical opinion.  He argued that such an 
opinion was warranted because the VA compensation 
examinations were inadequate and did not include an opinion 
regarding the etiology of the claimed conditions.  However, 
the assertion of inadequacy of a VA examination is not a 
basis for an independent medical opinion.  38 C.F.R. § 3.328 
(1999) provides that, when warranted by the medical 
complexity or controversy involved in a pending claim, an 
advisory medical opinion may be obtained from one or more 
medical experts who are not employees of VA.  

Approval shall be granted only upon a determination by the 
Compensation and Pension Service that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  

The veteran's former attorney argued that a new compensation 
examination was required because the examining physician did 
not have the veteran's claims folder available for review.  
With regard to the veteran's claim of inadequacy due to the 
absence of review of the claims folder, the VA General 
Counsel, in a precedent opinion, indicated that 38 C.F.R. 
§ 4.1 does not require that the medical history of disability 
be obtained from the examiner's review of prior medical 
records as opposed to the oral report of the person examined, 
nor is a medical records review required in all circumstances 
where a rating examination is conducted pursuant to the duty 
to assist.  The VA General Counsel has concluded that an 
examiner's review of a veteran's prior medical records may 
not be necessary in all cases, depending upon the scope of 
examination and the nature of the findings and conclusions.  
VAOPGCPREC 20-95.  In the present case, the examination 
reports show that the examiners considered the full history 
of the veteran's disabilities.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

With regard to the assertion that an independent medical 
opinion is warranted because the VA examinations "did not 
provide a nexus or etiology" for the veteran's disorder, the 
Board would point out that service connection for multiple 
joint pain has been established and is not at issue in this 
case.  The issue at hand is whether the veteran is entitled 
to compensation for disorder in excess of the current 
evaluation.  Furthermore, the Board fails to see how an 
evaluation conducted without the veteran present would be 
more probative of the level of disability than the VA 
examinations conducted upon the veteran.  In any event, in 
view of the Board's finding that the VA examinations were 
adequate for rating purposes, the veteran's request for an 
advisory medical opinion is denied. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing a claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The veteran's multiple joint pain may be rated by analogy to 
rheumatoid arthritis under Diagnostic Code 5002.  A 20 
percent rating is warranted where the arthritis is active, 
with one or two exacerbations a year in a well established 
diagnosis.  A 40 percent rating is warranted for active 
arthritis where symptom combinations are productive of 
definite impairment of health objectively supported by 
examination findings or where there are incapacitating 
exacerbations occurring three or more times a year.  
Diagnostic Code 5002 further provides that where the 
rheumatoid process is not active, but there are chronic 
residuals, the disorder is rated on the basis of limitation 
of motion or ankylosis under the appropriate diagnostic codes 
for the affected joints.  Where, however, the limitation of 
motion is noncompensable under the codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints, to be combined.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The Court 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating 
for an orthopedic disorder should reflect functional 
limitation which is due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).

The Board notes that the veteran is separately rated for a 
right hip disorder, and the rating for that disorder is not 
on appeal.  

The report of an examination conducted by the VA in October 
1993 shows that the veteran took Feldene each day for joint 
aches and pains.  He complained of having multiple joint 
aches.  He said that his right shoulder began hurting about 
five months after he returned from the Persian Gulf, and his 
left shoulder started bothering him in January 1993.  He said 
that when he tried to abduct his shoulders, he got to a 
certain range of motion, and then it really started bothering 
him.  Forward elevation did not bother him.  On examination, 
both shoulders had a full range of motion with forward 
flexion.  He was able to abduct to 90 degrees and then he had 
pain.  He was able to adduct to 0, internally rotate to 40 
degrees, and externally rotate to 90 degrees.  He had some 
slight weakness in external rotation on the left side.  
Examination of the knees revealed full extension to 0 
degrees, full flexion to 140 degrees, and no medial or 
lateral instability.  He was able to squat without 
difficulty.  On examination of the feet, he could stand on 
his toes and heels without difficulty.  The medial arches 
were tender bilaterally, especially at the heel.  Muscle 
strength was good in the upper and lower extremities.  Deep 
tendon reflexes were normal.  The pertinent diagnoses were 
bilateral plantar fasciitis, bilateral shoulder impingement, 
and right knee twisting in Persian Gulf with negative exam.  

VA medical treatment records show that the veteran has had 
treatment on several occasions for joint pains.  A record 
dated in September 1994 shows that the veteran complained of 
having pain in the right elbow, and pain which moved from 
joint to joint.  On examination, there was no sign of 
inflammation.  The right elbow had no sign of inflammation.  
Other joints were not inflamed and were not tender.  The 
range of motion was within normal limits in all joints.  The 
pertinent diagnosis was DJD.  Medication was prescribed.  

A VA Persian Gulf War examination conducted in March 1995 
shows that the veteran reported that he developed joint pains 
during the Persian Gulf war.  The pain was initially in his 
hip, but also developed in his shoulders six months later.  
He said that the pains had persisted since that time and were 
generally constant.  He also said that he currently had pain 
in the right elbow which he described as a funny bone ache.  
He denied any injuries to the bones or the joints.  He said 
that he did not have the pains prior to going to the Persian 
Gulf.  The veteran also reported having knee aches which he 
felt were related to service in the early 1960's.  On 
physical examination, the veteran was well developed and well 
nourished.  The extremities had normal muscles without 
atrophy, and with normal tone.  Muscle strength was 5/5 and 
equal in both the upper and lower extremities.  The joints 
were not swollen.  There was no redness and no deformity.  
There was a full range of motion in both the upper and lower 
extremities.  There was mild crepitation in the knees and 
shoulders.  Ambulation was within normal limits.  
Coordination was within normal limits.  The spine was normal, 
and there was no evidence of pain.  The report of a VA 
examination conducted in March 1995 (labeled mental disorders 
exam) which was conducted by the same VA examiner also shows 
that the veteran reported complaints of pain in his right 
hip, shoulders, and right elbow.  The diagnoses included 
joint pains, unknown etiology.  

The report of a general medical examination conducted by the 
VA in June 1997 shows that the veteran complained of having 
joint pain involving the right hip, both shoulders, both 
elbows, and left hand.  On examination, he was well developed 
and well nourished.  On examination of the musculoskeletal 
system, no functional effects were noted.  The pertinent 
diagnosis was polyarthralgia, questionable degenerative joint 
disease.  

The report of an orthopedic examination conducted for the VA 
by a fee-basis examiner in July 1997 shows that the veteran 
reported that he was service-connected for joint pain.  He 
complained of having pain in the leg when driving.  He also 
complained of shoulder pain bilaterally which he described as 
being terrible.  He denied having physical therapy, taking 
medications, or doing home treatment for the pain.  He said 
that the pain was a sharp pain and then would become dull.  
He also complained of pain in the elbows and the left hand.  
He denied numbness of the extremities.  With respect to the 
veteran's current functioning, the examiner noted that he did 
not use an assistive device to ambulate.  He was able to 
drive independently.  He said that he last worked a few 
months ago in a self employed position involving checking 
scales for accuracy and repairing them.  On physical 
examination, the musculoskeletal system did not have any 
muscle atrophy.  Strength on hip flexion, knee extension, and 
plantar flexion, eversion and inversion were 5/5 bilaterally.  
He was able to ambulate on his heels and toes without 
difficulty.  He ambulated without an antalgic gait.  On range 
of motion of the knees, he had crepitus, with the right 
greater than the left.  In the upper extremities, he had 
strength of 5/5 at the shoulder abduction, elbow flexion, 
elbow extension, wrist flexion, and the interossei.  The 
examiner did not notice any specific focal weakness.  The 
veteran was able to forward flex the shoulders to a degree 
and then stated that this was as far as they would go.  
Forward flexion on the left was 140, and the right was 135.  
Abduction was 135 bilaterally.  He had full internal and 
external rotation of the shoulders bilaterally.  The 
shoulders revealed only mild crepitus with range of motion.  
There was a positive Patrick test on the lower extremities 
bilaterally, the right greater than the left.  The impression 
was general osteoarthritis.  

A VA hospital discharge summary pertaining to the period from 
March 13, 1998, through June 12, 1998, and records from 
during that period of hospitalization show that the veteran 
complained of joint pains on a few occasions.  The discharge 
diagnoses included history of joint pain in shoulders, elbow 
and right hip.  

The report of a disability evaluation examination conducted 
by the VA in June 1999 shows that the veteran reported that 
he had pain in the right hip since service, and also had 
migratory pain in his shoulders since 1992.  This was related 
to shoulder position.  He also had developed pain in the left 
shoulder and hand which he described as a daily aching.  The 
veteran said that he could walk a mile.  He did not run or 
play sports.  He said that left shoulder pain inhibited his 
ability to throw a ball.  He also reported pain when lifting 
overhead.  On examination, the left biceps tendon insertion 
in the shoulder was tender to palpation.  Bilaterally, the 
shoulders had a full range of motion.  The veteran could 
abduct from 0 to 180 degrees bilaterally.  Internal and 
external rotation were to 90 degrees.  The left elbow was 
mildly tender to palpation over the left lateral epicondyle.  
The joint had a full range of motion with flexion to 135 
degrees.  The left hand had no evidence of synovitis.  There 
was no warmth, tenderness, or erythema.  Grip was 5/5.  There 
was no atrophy of the intrinsic musculature.  The pertinent 
diagnoses were left shoulder biceps tendonitis with normal 
clinical examination and x-ray findings; lateral 
epicondylitis, episodic, left elbow, with normal clinical 
examination and x-ray findings; pain in right hip and left 
hand, with normal clinical examination and x-ray findings, of 
insufficient evidence at this time to warrant a diagnosis of 
an acute or chronic medical condition; and DJD bilateral 
shoulders, with normal clinical examination.  The examiner 
commented that the veteran did not have any pain, fatigue, 
weakness, or incoordination on repetitive testing of the 
shoulders, left elbow, right hip, left hand, or right 
shoulder.  

Finally, at the hearing held in April 2000, the veteran 
testified that he had joint pain which started in his right 
hip, and then went into his shoulders, right elbow, and left 
hand.  He said that he had aches there, and that he sometimes 
had to take Anacin in order to be able to go to sleep.  He 
said that there were certain movements which he did not make 
without his shoulders such as doing things over head.  He 
said that after driving 50 miles he had to get out of his car 
and walk because the joints locked up.  

After considering all of the pertinent evidence, the Board 
finds that the multiple joint pain has not resulted in 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  Neither the medical evidence, nor the veteran's own 
testimony contains any indication that the joint pain has 
resulted in impairment of his general health or 
incapacitating exacerbations such as an exacerbation 
requiring bed rest or hospitalization.  The disability 
appears to be marked more by joint pain and stiffness, 
treated with use of medication, rather than by definite 
impairment of health with objectively supported examination 
findings or incapacitating exacerbations as such.  The 
disorder also generally does not limit motion of the affected 
joints.  Although the veteran has sometimes reported having 
limitation of motion of the shoulders, this has not been 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Accordingly, the 
Board concludes that the criteria for an initial rating 
higher than 20 percent for multiple joint pain are not met.  
The evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.  
In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination.

III.  Entitlement To An Initial Rating Higher Than 
10 Percent For A Hiatal Hernia.

Diagnostic Code 7346 provides that a 60 percent rating is 
warranted for a hiatal hernia if there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health. A 10 percent rating is 
warranted where the disorder is manifest by two or more of 
the symptoms for the 30 percent evaluation of less severity. 

The relevant evidence includes the report of a disability 
evaluation examination conducted by the VA in November 1991 
which shows that the veteran reported that he had been told 
in service that he had a hiatal hernia.  He was put on 
Zantac, and had no pain with that medication.  On 
examination, the epigastric area was soft with no tenderness 
on palpation.  There was no guarding and no masses.  Bowel 
sounds were within normal limits.  The diagnosis was sliding 
hiatal hernia with reflux.  

A VA hospital summary dated in January 1993 shows that while 
being treated for alcohol abuse, it was noted that the 
veteran had a hiatal hernia.  He reportedly had been treated 
with Zantac with good control.  

The veteran testified in support of his claim during a 
hearing held at the RO in June 1993.  He said that when he 
went to bed his stomach was upset, and that when he woke up 
he was ready to throw up.  He said that he took Zantac twice 
a day to treat the disorder.  He reported that as long as he 
took his medication, followed dietary procedures, and kept 
his pillow elevated, he would only throw up twice a month.  

The report of an examination conducted by the VA in July 1993 
shows that the veteran reported that he had heart burn 
symptoms in service and that an evaluation lead to a 
diagnosis of a hiatal hernia and reflux esophagitis.  He was 
treated with Zantac with improvement.  He said that he now 
kept things under control if he watched what he ate and 
occasionally used antacids.  The impression was hiatal hernia 
with reflux esophagitis.  The examiner stated that the hiatal 
hernia and reflux symptoms were pretty well controlled with 
nonmedical therapy with possible future need for intermittent 
medication therapy depending on how successful he was with 
dietary management.  

VA medical treatment records show that the veteran has been 
seen on a number of occasions for treatment of his hiatal 
hernia.  An outpatient VA treatment record dated in February 
1995 shows that the veteran complained of having a hiatal 
hernia, but said that he was stable as long as he took his 
medicine.  A record dated in July 1995 shows that he said 
that he had a hiatal hernia and sometimes had heartburn that 
was helped by Zantac.

The report of a VA examination conducted in March 1995 
(labeled mental disorders exam) shows that the veteran had a 
past history of a hiatal hernia and was currently on Zantac 
with good results.  A VA Persian Gulf War examination 
conducted in March 1995 contains the same information.  


The report of a general medical examination conducted by the 
VA in June 1997 shows that the veteran's complaints included 
having intermittent abdominal pain, vomiting and diarrhea.  
He was well developed and well nourished.  The pertinent 
diagnoses were gastroesophageal reflux disease; history of 
intermittent diarrhea, etiology undetermined; and history of 
irritable bowel syndrome.     

The report of an esophagus examination conducted by the VA in 
June 1997 shows that the veteran's weight was 185.  His 
maximum weight in the past year had also been 185.  There was 
no evidence of anemia.  There was no evidence of motility 
disturbance of the esophagus, and no evidence of actual 
partial obstruction.  There was evidence of free reflux 
demonstrated in the upper GI series.  With respect to the 
presence of pain, the examiner indicated that there was none 
since the veteran was placed on Prevacid in May 1997.  The 
diagnosis was hiatal hernia with evidence of free reflux.  A 
VA radiology report dated in June 1997 shows that a GI series 
was interpreted as showing a hiatal hernia and rather free 
reflux.  Otherwise, the stomach, duodenal bulb, and C-loop 
appeared normal.  The impression was cardioesophageal reflux 
and evidence of esophagitis.  

A VA record dated in December 1997 shows that the veteran 
stated that he was having continuing problems with 
gastroesophageal reflux disease.  Another record dated in 
December 1997 shows that he reported having increased pain 
and nighttime vomiting.  A VA record dated in January 1998 
shows that the veteran reported that he had a hiatal hernia 
and his current medications were ineffective.  

A VA discharge summary dated in March 1998 shows that 
procedures performed during that admission included a barium 
swallow which showed a large sliding hiatal hernia with 
gastroesophageal reflux disease.  There was no delay in 
gastric emptying.  There was a delay in the esophageal 
transit which may be a result of a large hiatal hernia.  A 
gastroesophageal duodenoscopy showed a hiatal hernia, 
gastroesophageal reflux disease, and Barrett's esophagitis.  
The veteran was seen at the gastrointestinal clinic for 
treatment of these disorders.  It was noted that he had 
dietary restrictions and needed to have frequent feedings due 
to his reflux and hiatal hernia.  His medications included 
one tablespoon of Maalox by mouth every four hours as needed.  
On discharge, he was transferred to the post-traumatic stress 
disorder treatment program at a different VA medical center.  
A VA hospital discharge summary pertaining to the period from 
March 13, 1998, through June 12, 1998, pertains primarily to 
the post-traumatic stress disorder treatment, but contains 
some records showing continued treatment for the symptoms 
associated with the hiatal hernia.  For example, a record 
dated in June 1998 shows that the veteran woke up at midnight 
and was vomiting.  He complained of having an acid stomach.  
He was given Maalox and went back to bed.  

The report of a disability evaluation examination conducted 
by the VA in June 1999 shows that the veteran reported that 
he had a history of a hiatal hernia with gastroesophageal 
reflux disease since being in the Persian Gulf in 1991.  He 
had a history of reflux with heartburn which might occur once 
or twice a week, mostly at night.  He slept with the head of 
his bed elevated.  He stated that antacids were helpful.  He 
reported that H2 blockers were not particularly helpful, but 
that Prevacid did help quite a bit.  He said that he had 
hematemesis a year earlier.  He also said that he had melena 
a year earlier.  He had a history of alcohol abuse, but now 
drank infrequently.  He smoked a pack of cigarettes each day 
and drank 20 cups of coffee a week.  He used ibuprofen on a 
daily basis.  On examination, the veteran was well developed 
and well nourished.  His weight was 180 pounds.  His abdomen 
was soft, and there was no guarding, abdominal masses, or 
hepatosplenomegaly.  There was no tenderness to palpation.  
The pertinent diagnosis was hiatal hernia with 
gastroesophageal reflux disease, as described, with normal 
clinical examination.  

Finally, the veteran testified during a hearing held in April 
2000.  He said that as a result of his hiatal hernia he had 
problems with "stuff" from his stomach coming up at night.  
He reported that he took medication, elevated his bed, and 
watched his diet.  He could not eat anything after 5:00 p.m.  
He said that he had to avoid anything with a lot of acid in 
it, spicy foods, and dairy products.  

After considering all of the relevant evidence, the Board 
finds that hiatal hernia is productive of recurrent 
epigastric distress and regurgitation, but has not caused 
dysphagia or pyrosis, accompanied by substernal or arm or 
shoulder pain, and considerable impairment of health.  The 
Board notes that the presence of only two of these symptoms 
(such as epigastric distress and vomiting) is consistent with 
the currently assigned 10 percent rating.  There is no 
indication in the medical evidence that the veteran suffers 
from impairment of health due to his service-connected 
gastrointestinal disorder.  On the contrary, examinations 
have consistently shown that he is well developed and well 
nourished.  Accordingly, the Board concludes that the 
criteria for an initial disability rating higher than 10 
percent for a hiatal hernia are not met.  The evidence does 
not raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim to 
the present so as to warrant a "staged" rating due to 
significant change in the level of disability.  In reaching 
the above determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise permit a favorable determination.

IV.  Extra-Schedular Rating

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture due to the joint pain or hiatal hernia 
that is so exceptional or unusual that the normal provisions 
of the rating schedule would not adequately compensate the 
veteran for his service-connected disability.  The Board does 
not find the veteran's case outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
The Board notes that neither of the disabilities has required 
frequent hospitalizations, and there is no evidence of marked 
interference with employment due to the joint pain or the 
hiatal hernia.  The veteran's hospitalizations were primarily 
for treatment of alcohol addiction and psychiatric disorders.  
Similarly, although the veteran has been granted disability 
benefits by the Social Security Administration, the benefits 
were based on psychiatric symptoms rather than on the joint 
pain or hiatal hernia.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996). 


ORDER

1.  The claim for service connection for post-traumatic 
stress disorder is well grounded.  The appeal is allowed to 
this extent only.  

2.  An initial rating higher than 20 percent for multiple 
joint pain is denied.

3.  An initial rating higher than 10 percent for a hiatal 
hernia is denied.


REMAND

The VA has a duty to assist the veteran with development of 
his well grounded claim for service connection for post-
traumatic stress disorder.  See 38 U.S.C.A. § 5107(b).  The 
Board finds, however, that this duty has not yet been fully 
met, and this case, therefore, is not ready for appellate 
disposition for the reasons that follow.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304 (f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other evidence, such as through 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), formerly the U.S. Army & Joint Services 
Environmental Support Group (ESG).  If VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressors occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1999); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, the VA determines either 
that the veteran did not engage in combat with the enemy or 
that the veteran did engage in combat, but that the alleged 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other evidence which corroborates the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

In the instant case, the veteran's DD Form 214 for his period 
of active service from November 1990 to July 1991, indicates 
that his military occupational specialties were wheel vehicle 
repairman, intelligence analyst, and infantryman.  He did not 
receive any medals or citations for combat service.  His 
complete service personnel records have not been obtained.  
On this record, the Board is unable to find at this time that 
the veteran engaged in combat with the enemy during the 
Persian Gulf War.  Therefore, service connection for PTSD 
would require verification of a stressor sufficient to 
support a diagnosis of PTSD.  In order to fulfill VA's duty 
to assist the veteran in the development of facts pertinent 
to his claim, the Board finds that an attempt should be made, 
through official channels, to verify the claimed stressors 
for which the veteran provides specific information 
permitting an attempt to verify the stressor. 

The Board also finds that additional action is required with 
respect to the claim for a higher rating for the veteran's 
service-connected bipolar disorder.  The Board notes that in 
August 2000, subsequent to certification of the appeal to the 
Board, but prior to the expiration of the 90 day period for 
submitting additional evidence (38 C.F.R. § 20.1304(a) 
(1999)), the RO received additional evidence from the veteran 
submitted in support of his claims.   This evidence consisted 
of VA psychiatric medical treatment records.  The RO 
forwarded the evidence to the Board.  Significantly, however, 
under 38 C.F.R. § 20.1304(c) (1999), any pertinent evidence 
that is received by the Board must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case unless that procedural right has been waived in writing 
by the appellant or representative.  Neither the appellant 
nor his representative has submitted such a waiver.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain the 
veteran's complete service personnel 
records through official channels, 
including all records pertaining to his 
Persian Gulf service.

2.  The RO should afford the veteran the 
opportunity to submit a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service, 
including, to the extent possible, 
specific details of the claimed stressful 
events during service, such as dates, 
places, identifying information 
concerning any other individuals involved 
in or with knowledge of the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
advised of alternative evidence methods 
to support his claim concerning stressors 
such as buddy statements, diaries, 
letters, etc.  

3.  The RO should attempt to obtain 
verification of the veteran's claimed 
stressors by submitting a report, 
consisting of the stressors asserted by 
the veteran, as noted above, along with 
copies of the veteran's DD Form 214, his 
record of assignments, and his complete 
service administrative records, to 
USASCRUR.  The RO should also request 
review of all available records for the 
veteran's units while in the Persian Gulf 
which are germane to verification of his 
contended stressors.  If suggested by the 
USASCRUR, the RO should also request any 
available pertinent records from other 
organizations such as the National 
Archives and Records Administration 
(NARA).  Any records obtained should be 
associated with the claims file.  Should 
no records be obtained, the reason for 
that fact should be properly documented 
in the claims file.

4.  After all additional verification 
searches have been completed, the RO 
should prepare, pursuant to the holding 
in the Cohen case, as noted above, a 
report which details the nature of any 
combat action, or inservice stressful 
event, verified by the Center or other 
sources.  The RO should also make a 
determination as to whether or not the 
veteran engaged in combat with the enemy 
in the Persian Gulf.  If no stressor has 
been verified, the RO should so state in 
its report.  Again, this report should be 
in accordance with the guidelines 
provided in Cohen, supra.  This report is 
then to be added to the claims folder.

5.  After completion of the above 
development, and ONLY if the veteran has 
been found to have engaged in combat with 
the enemy or any of the claimed stressors 
are verified, the RO should schedule the 
veteran for a VA psychiatric examination 
by a psychiatrist to determine the nature 
and extent of any psychiatric disorder 
which may be present.  All indicated 
tests and studies, including PTSD sub 
scales, should be performed.  The claims 
file and the RO's report of verified 
stressors must be provided to and 
reviewed by the examiner prior to 
conducting this examination.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, then the examiner 
must specifically identify which, if any, 
of the verified in-service stressor(s) 
detailed in the RO's report are 
etiologically related to and sufficient 
to cause PTSD, and indicate how the 
veteran otherwise meets the diagnostic 
criteria for PTSD.  The complete 
rationale for each opinion expressed must 
be provided.  Moreover, the examiner must 
reconcile his or her opinion with those 
reached by previous examiners.  The 
veteran is advised that failure to report 
for a scheduled VA examination may have 
adverse consequences, to include the 
denial of his claim.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

6.  The RO should then review the record 
to ensure that all necessary development 
has been completed in full.  In 
particular, the RO should review the VA 
psychiatric examination report to confirm 
that any diagnosis of PTSD was based upon 
the verified history provided by the 
Center, the NARA, and/or RO, providing 
that such verification was required 
(i.e., if the veteran did not engage in 
combat or the alleged stressor was not 
combat-related).  If, under circumstances 
in which verification is necessary, the 
examiner relied upon a history which has 
not been verified, that examination 
report must be returned as inadequate for 
rating purposes.

7.  Thereafter, the RO should again 
adjudicate the issue of service 
connection for PTSD based on the 
available record, and in accordance with 
the diagnostic criteria for PTSD 
contained in the Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and all other 
applicable statutes, regulations, and 
case law.  The RO's adjudicatory action 
should include specific findings as to 
whether the veteran engaged in combat 
with the enemy, and whether any purported 
stressor is combat-related.  The RO 
should also readjudicate the claim for a 
higher initial rating for a bipolar 
disorder based on review of the record, 
including all evidence which has been 
added since the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to develop additional 
evidence and to comply with the duty to assist.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action until notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	JOHN R. PAGANO
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



